Citation Nr: 0413164	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis, to include 
hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for hepatitis and hepatitis C.

The RO denied entitlement to service connection for hepatitis 
in November 1974.  The veteran did not appeal this decision.  
Since the veteran's current claim is based on a new 
diagnosis, namely hepatitis C, it is treated as a new claim 
rather than a claim to reopen the previously denied claim.  
Spencer v. Brown, 17 F.3d. 368 (1994).  

In a statement of accredited representative in appealed case, 
VA Form 646, dated in July 2003, the veteran's representative 
alleged that VA had committed clear and unmistakable error 
(CUE) by failing to recognize that the veteran had been 
treated during service for hepatitis.  It appears that the 
representative intended to claim CUE in prior final VA rating 
decisions, inasmuch as he made reference to the provisions of 
38 C.F.R. 3.400(k) (2003).  This claim is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had hepatitis during service.

3.  Medical opinion links the veteran's current hepatitis C, 
to hepatitis during service.


CONCLUSION OF LAW

The veteran's hepatitis C was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See Pub. L. 106-419, 114 Stat. 1828 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126) and amended by Pub. L. 108-183, 117 
Stat. 2651 (Dec. 16, 2003); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The requirements for a VA examination have arguably been met 
in this case, however, all of the competent opinion is in 
favor of the claim.  In such a case, the Board is precluded 
from remanding to procure evidence against an appellant's 
case.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Service Connection for Hepatitis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran contends that he currently has hepatitis, 
including hepatitis C, that was incurred during service.  The 
veteran had a hearing before an RO official in April 2003, 
and a videoconference hearing before the undersigned Veterans 
Law Judge in September 2003.  The veteran has reported that 
he got a tattoo during service, while stationed in the United 
States.  During his service in Vietnam, he reports, he was 
checked at an aid station when he appeared jaundiced.  He was 
sent to an evacuation hospital within Vietnam for treatment 
for hepatitis.

No liver or other digestive system disorder was noted when 
the veteran was examined in May 1969 for entrance into 
service.  In March 1970, a service evacuation hospital issued 
a medical condition physical profile, indicating that the 
veteran had infectious hepatitis in the convalescent stage, 
and that he had hepatomegaly.  In a May 1971 medical history 
report, the veteran related a history of hepatitis in 1970.  
No active disease was noted on the veteran's service 
separation examination in May 1971.  

In 2001, the veteran had blood tests that showed abnormal 
liver function.  He was diagnosed with hepatitis C.  The 
veteran's private primary care physician, Richard Wein, M.D., 
referred the veteran to a gastroenterologist, Wayne T. 
Panullo, M.D., for a consultation in response to the liver 
function test results.  In a February 2002 letter, Dr. 
Panullo confirmed that the veteran had hepatitis C.  Dr. 
Panullo noted the veteran's history of getting a tattoo and 
of having hepatitis during service.  Dr. Panullo expressed 
the opinion that the veteran might have incurred his current 
hepatitis C during service in Vietnam.

On VA examination in January 2003, the examiner confirmed 
that the veteran had hepatitis C, as well as positive 
antibodies for hepatitis A and hepatitis B.  The examiner 
noted the veteran's history of treatment for jaundice during 
service.  The examiner did not discuss the likely etiology of 
the veteran's hepatitis.

In a July 2003 letter, Dr. Wein noted that the veteran had 
been diagnosed with hepatitis during his service.  Dr. Wein 
provided his medical opinion that it was "very likely" that 
the veteran's current hepatitis C had been incurred during 
service.

The veteran had hepatitis during service, and he currently 
has hepatitis C.  There is medical opinion supporting a link 
between the hepatitis during service and the current 
hepatitis C; and there are no medical opinions undermining 
the likelihood of such a connection.  The Board finds that 
the record supports a finding that the veteran's current 
hepatitis C was incurred in service.  Therefore, the Board 
grants service connection for the hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



